In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1515 
UNITED STATES OF AMERICA, 
                                                 Plaintiff‐Appellee, 

                                v. 

RODOLPHO HERNANDEZ FLORES, 
                                             Defendant‐Appellant. 
                     ____________________ 

        Appeal from the United States District Court for the 
                    Southern District of Illinois. 
       No. 14‐CR‐30068‐MJR — Michael J. Reagan, Chief Judge. 
                     ____________________ 

    ARGUED AUGUST 5, 2015 — DECIDED AUGUST 19, 2015 
               ____________________ 

   Before WOOD, Chief Judge, and BAUER and MANION, Circuit 
Judges. 
    PER  CURIAM.  Rodolpho  Hernandez  Flores  was  pulled 
over  on  an  Illinois  highway  for  driving  with  an  obstructed 
license  plate—his  rear  plate  was  affixed  to  his  car  by  a 
standard  frame  that  covered  the  plate’s  periphery.  After 
Hernandez Flores consented to a search of his vehicle, police 
officers  discovered  over  five  kilograms  of  heroin,  and  Her‐
nandez  Flores  confessed  to  transporting  it.  He  later  moved 
2                                                         No. 15‐15115 

to  supppress  the  heroin  and
                              d  the  confeession,  argu
                                                       uing  that  th
                                                                    he 
officeer did not h
                 have reason  nable groun nds to pull h him over b be‐
causee his plate wwas not obstructed. B ecause the  arresting o     of‐
ficer  could  not  have  reassonably  bellieved  thatt  Hernandeez 
Flores’s common   nplace platte frame vio  olated statee law, we v va‐
cate  the 
      t district  court’s  juddgment  an nd  remand  for  proceed‐
ings cconsistent wwith this oppinion.  
                            Ba
                             ackground
    Thhe  facts  are  not  in  dispute. 
                               d         In  April  20144,  an  Illino
                                                                     ois 
State  Police Troo oper, Nate  McVicker,  saw Hernaandez Flores 
drivinng  down  a  a highway   y.  Hernand dez  Flores  was  drivin  ng 
“welll under” thee 65 mile per hour speeed limit in    n a “very stiiff 
and  rigid”  way  y  “with  bo  oth  hands  gripping  the  steerin   ng 
wheeel very tightly and nott relaxed ass many mo       otorists opeer‐
ate th
     heir vehicle.” As he pa   assed McViicker, Hern   nandez Flores 
changged  lanes  for  “no  ap  pparent  reaason”  and  applied  th    he 
brakees. The officcer pulled o  out behind d Hernandeez Flores an    nd 
“noticced the rea ar license pllate had a bbracket oveer it.” The o  of‐
ficer a
      asserted that the fram  me made “itt hard to asscertain wh     hat 
state it originateed from.” Th  his is how tthe plate lo
                                                       ooked: 




                                                                    
No. 15‐1515                                                         3 

    As McVicker neared Hernandez Flores, he could read the 
uncovered portion of the plate but stopped him anyway. In‐
itially McVicker thought the plate was a “Colorado specialty 
plate,”  but  he  acknowledged  that  as  he  “got  closer  it  ap‐
peared  to  read  Baja  California  which  is  from  Mexico.”  The 
officer  asserted  that  the  framing  bracket  may  have  been 
“covering another state or region above Baja California.” He 
explained  that  he  then  pulled  over  the  vehicle  for  what  he 
believed was “the improper display of license plate due to it 
covering  a  portion  of  Baja  California  and  whatever  may  be 
above it that was unknown.” See 625 ILCS 5/3‐413(b).  
   The plate‐display law, 625 ILCS 5/3‐413(b), states in rele‐
vant part: 
           Every registration plate shall at all times be 
       securely fastened in a horizontal position to the 
       vehicle  for  which  it  is  issued  so  as  to  prevent 
       the plate from swinging and at a height of not 
       less than 5 inches from the ground, measuring 
       from  the  bottom  of  such  plate,  in  a  place  and 
       position to be clearly visible and shall be main‐
       tained  in  a  condition  to  be  clearly  legible,  free 
       from any materials that would obstruct the vis‐
       ibility of the plate. 
    A violation of this statute is considered a “petty offense.” 
Id. 5/16‐104; 730 ILCS 5/5‐1‐17.  
    The stop led to a drug arrest. Under questioning through 
a translator, Hernandez Flores said that he was driving from 
Tijuana,  Mexico,  to  Columbus,  Ohio.  While  McVicker  was 
writing  a  warning  for  the  obstructed  license  plate,  another 
trooper  and  his  canine  partner  arrived  and  conducted  a 
4                                                       No. 15‐1515 

free‐air sniff around the car. The dog alerted, and when the 
officers  searched  the  car  they  found  a  compartment  in  the 
engine  containing  more  than  five  kilograms  of  heroin  in 
vacuum‐sealed  bags.  After  Hernandez  Flores  was  arrested 
and  read  Miranda  warnings,  he  confessed  that  he  had  been 
paid $2,000 to drive the heroin from Mexico to Ohio. He was 
charged  with  possession  with  intent  to  distribute  one  kilo‐
gram or more of heroin. See 21 U.S.C. § 841(a)(1).  
    During  the  prosecution,  Hernandez  Flores  moved  to 
suppress  his  statements  and  the  evidence  seized  from  the 
truck.  He  argued  that  McVicker  did  not  have  reasonable 
suspicion to pull him over for violating the plate‐display law 
because the plate’s frame did not obstruct any of the plate’s 
identifying  information.  He  emphasized  that  the  govern‐
ment’s reading of the statute has the absurd result of crimi‐
nalizing  not  only  all  license‐plate  frames,  but  mud  spots 
covering part of a letter. Because the statute was not violat‐
ed,  he  asserted,  McVicker  lacked  reasonable  suspicion  to 
stop him.  
    The judge denied the motion to suppress, reasoning that 
the  plate’s  frame  violated  the  plate‐display  statute.  He  ob‐
served that the bracket covered the top half of the letters “B” 
and “j” in “Baja,” the top half of the letters “C,” “l,” and “f” 
in  “California,”  and  some  writing  in  the  lower  left  of  the 
plate. Acknowledging that the statute does not outlaw “eve‐
ry  speck”  on  a  plate,  he  explained  that  it  does  ban  any  ob‐
struction  that  “interferes  with”  the  visibility  of  the  plate’s 
information. And because the statute requires that a plate be 
both  “clearly  legible”  and  “free  from  any  materials  that 
would  obstruct  the  visibility  of  the  plate,”  the  judge  con‐
cluded that the statute was violated even though the officer 
No. 15‐1515                                                          5 

could “decipher” the plate. Hernandez Flores then entered a 
conditional guilty plea, reserving the right to appeal the de‐
nial  of  the  motion  to  suppress,  and  was  sentenced  to  50 
months in prison.  
                             Analysis 
    Hernandez  Flores  maintains  on  appeal  that  the  district 
court should have granted his motion to suppress. He revis‐
es  slightly  the  argument  he  presented  in  the  district  court, 
which  was  that,  because  he  did  not  violate  the  statute, 
McVicker lacked reasonable suspicion to stop him. See Unit‐
ed States v. McDonald, 453 F.3d 958, 961 (7th Cir. 2006). Rec‐
ognizing  that  under  Heien  v.  North  Carolina,  135  S.  Ct.  530, 
534  (2014),  only  an  unreasonable  mistake  of  state  law  invali‐
dates  a  stop,  he  now  argues  that  McVicker’s  belief  that  the 
statute was violated was unreasonable. He suggests that the 
statute’s requirement that plates be “free from any materials 
that  would  obstruct  the  visibility  of  the  plate,”  should  be 
read in context with “maintained in a condition to be clearly 
legible.” In that context, the law bans only obstructions that 
interfere with law enforcement’s ability to read the plate. Be‐
cause  McVicker  was  able  to  read  the  plate,  he  thus  unrea‐
sonably  believed  that  it  violated  Illinois  law.  McVicker’s 
reading  of  the  law,  by  contrast,  leads  to  the  absurd  result 
that  law  enforcement  may  stop  anyone  using  a  customary 
frame to affix a license plate to a car. 
    To  begin,  the  parties  dispute  the  proper  standard  of  re‐
view.  Hernandez  Flores  advocates  for  de  novo  review  be‐
cause  this  court  is  reviewing  a  legal  conclusion  about  rea‐
sonable suspicion. The government urges plain‐error review 
because,  it  asserts,  Hernandez  Flores  did  not  argue  to  the 
district court that McVicker made an “unreasonable mistake 
6                                                          No. 15‐1515 

of law” under Heien. See United States v. Kelly, 519 F.3d 355, 
365 (7th Cir. 2008) (arguments not made before district court 
are  subject  to  plain‐error  review).  But  Heien,  which  was  re‐
leased after the district court denied the motion to suppress, 
arguably  replaced  the  pre‐existing  standard  in  our  circuit 
under  McDonald  on  which  Hernandez  Flores  had  relied. 
McDonald had invalidated arrests based on a reasonable but 
erroneous  interpretation  of  state  law.  Hernandez  Flores’s 
appellate argument is thus a permissible, updated version of 
his preserved argument that reasonable suspicion is lacking. 
See United  States  v.  Billups,  536  F.3d  574,  578  (7th  Cir.  2008) 
(new twist on old argument preserved for appellate review); 
see also Molnar v. Booth, 229 F.3d 593, 599 (7th Cir. 2000) (ap‐
plying intervening Supreme Court decisions on de novo re‐
view of a preserved issue). Accordingly the argument is sub‐
ject to de novo review. 
    On  the  merits,  the  parties  agree  that  before  making  a 
brief traffic stop, police officers need at least reasonable sus‐
picion  to  believe  that  the  driver  is  breaking  the  law. 
See Navarette v. California, 134 S. Ct. 1683, 1687 (2014). In par‐
ticular, this court has recently held that a stop for a technical 
moving violation was lawful when the arresting officer rea‐
sonably  believed  that  the  violation  was  easily  avoidable. 
See United States v. Bentley, No. 13‐2995, 2015 WL 4529024, at 
*3  (7th  Cir.  July  28,  2015)  (ruling  that  officer  reasonably 
stopped  driver  for  not  signaling  lane  change,  when  law  re‐
quires  signaling  if  “practicable”).  Reasonable  suspicion  can 
also rest on a reasonable mistake of law. See Heien, 135 S. Ct. 
at 536. But if the officer’s mistake of law is unreasonable, the 
evidence  collected  from  the  traffic  stop  should  be  sup‐
pressed.  See id.  at  539;  United  States  v.  Shields,  789  F.3d  733, 
742–46 (7th Cir. 2015). Thus to prevail here, Hernandez Flo‐
No. 15‐1515                                                           7 

res must show both that his plate’s frame did not violate the 
law and that Officer McVicker unreasonably believed that it 
did.  
     We begin with the question whether Hernandez Flores’s 
frame violated the plate‐display statute and conclude that it 
did  not.  The  Illinois  Supreme  Court  has  recently  held  that 
“trailer  hitches,  …  wheelchair  and  scooter  carriers,  bicycle 
racks  and  rental  trailers”  will  obstruct  a  license  plate,  but 
nonetheless  plates  obscured  by  these  common  car  attach‐
ments do not violate the statute. People v. Gaytan, 32 N.E.3d 
641, 650 (Ill. 2015). Otherwise “a substantial amount” of law‐
ful conduct  would  be  illegal in  Illinois. Id.  Plate frames  like 
those  in  this  case  fall  in  the  same  category.  Like  rear‐
mounted  trailers,  they  are  common—car  dealerships  regu‐
larly provide them with the cars they sell, and Illinois’s pub‐
lic  universities,  sports  teams,  and  schools  sell  them  to  stu‐
dents, fans, and families. Rear‐mounted trailers can obstruct 
the  entirety  of  “at  least  one  of  the  numbers  on  the  license 
plate.”  Id.  at  645.  Plate  frames,  by  contrast,  generally  sur‐
round  the  periphery  of  the  plate,  leaving  the  numbers  and 
place of origin readable. If, as Illinois has determined, com‐
mon  rear‐mounted  trailers  do  not  violate  the  statute,  then 
neither  can  ordinary  peripheral  plate  frames.  See United 
States v. Edgerton, 438 F.3d 1043, 1050 (10th Cir. 2006) (reject‐
ing strict reading of similar statute because it would lead to 
unreasonable  conclusion  that  snow,  rain,  or  fog  would  ren‐
der  license  plate  illegal);  Whitfield  v.  United  States,  99  A.3d 
650, 652 (D.C. 2014) (rejecting literal interpretation of similar 
statute  that  would  “effectuate  a  near‐complete  ban  on  the 
use of ubiquitous license plate frames”).  
8                                                          No. 15‐1515 

     But  was  it  reasonable  for  Officer  McVicker  to  conclude 
that  the  plate’s  frame  violated  this  statute?  We  think  not. 
Long  before  Gaytan,  Illinois  courts  had  held  that  the  plate‐
display statute  requires  only that the  plate’s information  be 
clearly visible and legible. People v. Miller, 611 N.E.2d 11, 20 
(Ill.  App.  Ct.  1993)  (plate  must  be  clearly  visible);  People  v. 
Bradi,  437  N.E.2d  1285,  1288  (Ill.  App.  Ct.  1982)  (plate  must 
be legible). And in holding that a plate obscured by a trailer 
hitch  does  not  the  violate  the  statute,  Gaytan  ruled  that  the 
arresting officer reasonably believed otherwise when he tes‐
tified that he could not in fact see “at least one” of the plate’s 
numbers. 32 N.E.3d at 652–53. But in this case, even though 
the  frame  covered  a  fraction  of  some  letters,  McVicker 
acknowledged  that  once  he  neared  the  car  he  could  read 
“Baja California” on the plate. And based on the record pho‐
tos in this case, that admission is one we would expect a rea‐
sonable  officer  to  make.  Even  though  some  letters  are  not 
100%  unobstructed,  “Baja  California”  is  clearly  visible  and 
legible.  If  the  frame  does  not  impede  a  reasonable  officer 
from  reading  a  plate, then it  is unreasonable to believe that 
the plate’s information is not clearly visible and legible.  
    The government replies that even though the uncovered 
information  was  readable,  McVicker  reasonably  suspected 
that  the  frame  masked  information  above  the  top  lettering, 
so the entire plate was not clearly visible. But that possibility 
proves  too  much:  it  is  true  of  all  similar  frames.  If  McVick‐
er’s  suspicion—that  the  frame  covered  “another  state  or  re‐
gion”  in  the  plate’s  periphery—were  reasonable,  then  it 
would justify stopping any of the vast number of cars driven 
lawfully  but  affixing  plates  with  the  ubiquitous  frames  like 
the one in this case. A suspicion so broad that would permit 
the police to stop a substantial portion of the lawfully driv‐
No. 15‐1515                                                           9 

ing public, unless the drivers all removed their plate frames, 
is not reasonable. See United States v. Alvarado‐Zarza, 782 F.3d 
246,  250  (5th  Cir.  2015)  (interpreting  statute  too  broadly  is 
unreasonable);  United  States  v.  $45,000.00  in  U.S.  Currency, 
749 F.3d 709, 716 (8th Cir. 2014) (it is objectively unreasona‐
ble  to  interpret  similar  statute  as  meaning  anything  other 
than  “readable”  when  case  law  establishes  “readability” 
standard);  Whitfield,  99  A.3d  at  652  (literal  interpretation  of 
statute would unreasonably “effectuate a near‐complete ban 
on the use of ubiquitous license plate frames”). It seems to us 
unrealistic—and unreasonable—to expect a wide segment of 
the  driving  population  to  remove  these  conventional  plate 
frames in order to avoid a traffic stop. See Delaware v. Prouse, 
440 U.S. 648, 661 (1979) (observing that courts must circum‐
scribe  “standardless  and  unconstrained  discretion”  that 
would  otherwise  allow  officers  to  stop  all  drivers);  United 
States v. Lopez‐Valdez, 178 F.3d 282, 289 (5th Cir. 1999) (if of‐
ficers  are  allowed  to  stop  vehicles  when  drivers  have  not 
broken  law,  “the  potential  for  abuse  of  traffic  infractions  as 
pretext for effecting stops seems boundless and  the costs  to 
privacy  rights  excessive”).  Accordingly,  the  stop  was  based 
on an unreasonable mistake of law and therefore lacked rea‐
sonable suspicion. 
    Because the traffic stop was not based on reasonable sus‐
picion,  the  drugs  seized  and  confession  resulting  from  the 
stop  should  have  been  suppressed.  We  therefore  VACATE 
the district court’s judgment and REMAND for further pro‐
ceedings consistent with this opinion.